De Courcy, J.
The principal questions raised by the exceptions are, whether the evidence warranted a verdict for the plaintiffs, and, if so, whether the verdict could be for more than nominal damages. The jury could find the material facts to be as follows: The plaintiffs, Ferdinand Martineau and Arthur F. Martineau, *222had been engaged in the building contracting business at Turners Falls since June 1,1905, under the firm name of F. Martineau and Son. For some years the net annual profits of the business were $3,000, after each partner had withdrawn $1,500 as wages. In July, 1915, they had entered into certain contracts to erect and alter buildings, and were negotiating for others, intending themselves to do the carpenter work. They asked one Merriam, a mason contractor, to do the plastering or brickwork for them on a town hall job, but he refused, showing them the following notice:
"Bricklayers’ and Plasterers’ Union, No. 36 of Massachusetts.
Headquarters Meetings
304 Main St. 1st and 3d Wednesday Evenings
Greenfield, Mass., July 11, 1915.
A. O. Merriam
Phillips St.,
Greenfield Mass.
Dear Sir:
A notice is hereby given to all Union Contractors that it was voted that all Union Masons will not work for Martineau & Son Contractors of Turners Falls until further .notice as the said firm has been working Non Union Masons. -
Bricklayers’ & Plasterers’ Int Union No. 36.”
Similar notices had been sent to the other mason contractors in the vicinity who had working agreements with the union. This was pursuant to a vote passed by the union on July 9, 1915, “That all contractors be notified not to do any more work for Mr. Martineau & Son, contractors, Turners Falls, because all union men are to keep away from his jobs because he hires nonunion masons.”
The plaintiffs had not been asked to enter into any agreement with the union, never had received any complaint from the organization, and were not notified that such a vote was contemplated or was passed. On learning of the notice,' one of the plaintiffs saw the president of the union, and told him they were willing to sign any agreement; but the union at a subsequent meeting discussed the matter and refused to take any action. As the plaintiffs were unable to hire bricklayers they took no more build*223ing contracts. Ferdinand obtained employment as foreman in a mill, and Arthur F. worked wherever he could get a job.
As matter of fact, it was not true that the plaintiffs customarily hired non-union masons, as the notice implied. The only semblance of support for that statement was the employment of one Vivier, two months before, to do seven hours’ brickwork on the town hall job; and they did not know he was a non-union man.
These facts, and their legitimate inferences, plainly show an intentional and harmful interference with the business of the plaintiffs. The defendants not only refused to have business relations with the plaintiffs, but combined to prevent contracting masons from having business relations with them. It is apparent from the charge of the trial judge that the wrongful act of the defendants on which the plaintiffs relied was the means employed by the members of the union to accomplish their purpose, — namely, the circulation of a statement which was known to be untrue and was circulated to prevent the plaintiffs from employing or contracting with master masons. Even assuming that the purpose of the defendants was a lawful one, the means they employed to accomplish it were unlawful. The sending out of this false statement, with intent to destroy the business of the plaintiffs, was malicious within the legal meaning of that word, was without legal justification, constituted an unlawful conspiracy, and entitled the plaintiffs to recover substantial damages. M. Steinert & Sons Co. v. Tagen, 207 Mass. 394. Martell v. White, 185 Mass. 255. Burnham v. Dowd, 217 Mass. 351, 360. Cornellier v. Haverhill Shoe Manuf. Association, 221 Mass. 554, 562. The peaceful persuasion act does not purport to' justify attempts to persuade which are “a part of'an unlawful or actionable conspiracy.” St. 1913, c. 690.
It may be added that the defendants have not argued their exceptions to portions of the judge’s charge. We find no error therein.
The gist of the action was not the alleged conspiracy, but the damage inflicted in pursuance of it. But, when a conspiracy was shown, the plaintiffs could look beyond the secretary who sent out the untrue and harmful notices, and recover from each defendant who participated in the conspiracy, irrespective of the degree of his activity in the wrongful act. The jury were warranted *224in'finding that these defendants either authorized or adopted the circulation of the untrue notice, or that it was sent out in pursuance of the common purpose agreed on by the combination. Evidence in support of this conclusion appeared, for instance, in the provisions of the by-laws of the union, binding each member to acquiesce in the will of the majority; the terms of the agreement between the union and the contractors and builders; the answer to interrogatory 16, that the notice complained of was mailed by the defendant Foley “As corresponding secretary, acting in his official capacity, on behalf of the ..Union as such;” the stipulation at the trial that all the defendants were members of the union when the vote was passed and when the notice was sent out, and were bound by the answers; the action of the union at its regular meetings in declaring and enforcing the boycott against the plaintiffs, in pursuance of the object of the association to .compel the exclusive employment of union labor; and the failure of any of the defendants to dissent from the use of the wrongful, means employed. Burnham v. Dowd, 217 Mass. 351. Harvey v. Chapman, 226 Mass. 191, and cases cited. Martineau v. Foley, 225 Mass. 107. Baush Machine Tool Co. v. Hill, ante, 30. Lawlor v. Loewe, 235 U. S. 522. Hitchman Coal & Coke Co. v. Mitchell, 245 U. S. 229, 249.
What has been said disposes of all the exceptions of the defendants except those relating to the admission of evidence. The competency of many of the questions objected to is too plain for discussion. That is trjie, for instance, of the question to the defendant Alex, president of the union, “What did this young Mr. Martineau say to you?”,'and the answer “He asked me what . . . the union had decided.” The testimony of the plaintiff Arthur F. Martineau that he could not get bricklayers, and consequently could not go on with the Chevalier and Chapman street jobs, and that their profits on these contracts would be about $200 on one and ten per cent of the cost of the building on the other, were admitted rightly. The plaintiffs had been employed by Chevalier to do his work on a percentage basis, and t^ieir bid on the Chapman Street job had been accepted. Many other questions were rendered harmless by the answers given. The defendants themselves put in evidence the length of time which Vivier worked for the plaintiffs, and cannot complain that the ( *225plaintiffs were permitted to prove that same fact. Upon examination we find no merit in the exceptions taken to the admission of evidence. '

Exceptions overruled.